DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on December 7, 2020. Claim(s) 1-32 are pending. Applicant’s response to the species election of sustained release component I and site-specific release of component II in response to the restriction requirement was misunderstood. Applicant elected “sustained release I”. Examiner’s intent was for the Applicant to indicate a specific composition for each component, for example as recited in claims 16 or 17. Nonetheless, upon further reconsideration, Examiner has decided to withdraw the species election. Claim(s) 1-32 are examined herein insofar as they read on the elected invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




 	Claims 1-32 rejected under 35 U.S.C. 103 as being unpatentable over Parikh (US 2014/0370092) of record as evidenced by Mehta (AAPS PharmSciTech, 2014).
 	Parikh teaches pharmaceutical compositions and dosage forms designed to release Compound A (apremilast) throughout the gastrointestinal tract. The compositions and dosage forms are designed to allow for pH-dependent release of Compound A in the gastrointestinal tract [0051].
 	Parikh teaches a pharmaceutical composition comprising Compound A, a diluent(s)/binder(s), a surfactant(s), a disintegrant(s), a glidant(s) and a lubricant(s).  In certain embodiments, the pharmaceutical compositions can be coated.  The pharmaceutical compositions can be modified-release-coated ([0058], [0068]). 


diluents (applicant’s filler) include lactose (e.g., lactose monohydrate (FAST FLO.RTM.  316)), cellulose (e.g., microcrystalline cellulose, such as AVICEL.RTM.  PH 101 and AVICEL.RTM.  PH 102) [0059].
	Parikh teaches the surfactants include organosulfate (e.g., sodium lauryl sulfate).  [0060].
	Parikh teaches the disintegrants include carboxymethyl cellulose (e.g., croscarmellose sodium, such as AC-DI-SOL.RTM.) [0061]. 
 	Parikh teaches the glidants include, but are not limited to fumed silica (e.g., silicon oxide, such as colloidal silicon dioxide) [0062]. 
  	Parikh teaches the lubricants include magnesium stearate (e.g., magnesium stearate, vegetable source) [0063].
 	Parikh teaches coats include Opadry [0064].
 	As evidenced by Mehta, Opadry is hydroxypropyl methyl cellulose based (page 1042).
 	Parikh teaches by way of example pharmaceutical composition comprising about 19.23% by weight of Compound A, about 68.47% by weight of diluent(s)/binder(s), about 2.90% by weight of surfactant(s), about 2.90% by weight of disintegrant(s), about 1.95% by weight of glidant(s), about 0.72% by weight of lubricant(s) and about 3.85% by weight of coat(s) [0075]. Additional embodiments are taught with varying amounts of apremilast and excipients ([0074]-[0091]).
 	Parikh teaches a pharmaceutical composition comprising about 5-30% by weight of Compound A, about 30-70% by weight of diluent(s)/binder(s), about 1-5% by weight of surfactant(s), about 1-5% by weight of disintegrant(s), about 0.5-5% by weight of 
 	Parikh teaches tablets or capsules comprising Compound A provided herein have a dissolution profile wherein about 100% of Compound A is released in about 1 hour, about 2 hours, about 3 hours, about 4 hours, about 5 hours, about 6 hours, about 7 hours, about 8 hours, about 9 hours, about 10 hours, about 11 hours, or about 12 hours in water, diluted HCl aqueous solution or other aqueous buffer solutions of about pH 1 to about pH 10 (e.g., about pH 3), with or without surfactant, with a paddle speed of 50 rpm or 75 rpm, or with a basket speed of 100 rpm or 150 rpm [0355]. Additional embodiment are taught with varying dissolution profiles ([0356]-[0360]).
 	Parikh does not explicitly teach the pharmaceutical composition/formulations of apremilast as a “sustained release” and a “site-specific release”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived at the pharmaceutical composition/formulation comprising apremilast with a sustained release component and a site-specific release of the instant invention. While Parikh does not employ the exact terminology with respect to the release of apremilast, Parikh teaches dissolution profiles that enable the release of said agent at various times. Moreover, Parikh teaches the site-directed release of apremilast throughout the gastrointestinal tract. Excipients employed in the formulations such as diluent(s)/binder(s), a surfactant(s), a disintegrant(s), a glidant(s) and a lubricant(s) are taught by Parikh, in addition to the specific types as required by 
 Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 

Conclusion
Claims 1-32 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627